DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (Pub 20180175794, further referred to as Yamazaki) in view of Naito (Pub 2007/0164839).
As to claim 1, Yamazaki teaches a resonance device (fig 1a-1c and 6) comprising:
a substrate (10);
an insulating film (30) disposed on the substrate;
a plurality of vibration regions (22) each disposed on the insulating film and including lower electrodes (42) disposed on the insulating film, a piezoelectric film (43) disposed on the lower electrodes, and an upper electrode (44) disposed on the piezoelectric film (paragraph 58), with at least one lower electrode of the lower electrodes having an electric potential that differs from an electric potential of another lower electrode such that at least one vibration region is configured to vibrate in antiphase with another vibration region (paragraph 60); and
a package (fig 6, 50 and 56) configured to seal a resonator including the substrate, the insulating film, and the plurality of vibration regions.

Naito teaches forming a vibration device (fig 1a) with the substrate (106) including a ground terminal for grounding the substrate (paragraph 89).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator device taught in Yamazaki with the substrate grounding taught in Naito in order to reduce noise in resonator circuit.
As to claim 2, Yamazaki teaches wherein the substrate is a semiconductor substrate (paragraph 52).
As to claim 4, Yamazaki wherein the package includes a lower lid (51) that faces the substrate, and an upper lid (56) that faces the upper electrode.
As to claim 5, Yamazaki teaches a plurality of through-electrodes (paragraph 109) extending and coupled to the upper and lower electrodes of the plurality of vibration regions, respectively (by connection 72).  It would be obvious to a person of ordinary skill in the art to have the through holes through the upper lid as it would be a mere matter of design choice to choosing the orientation and/or stacking of the resonator chip with IC circuit, thus choosing which is the “bottom” or “top” based on user design choice and designating which is the “upper” or “lower” lid.
As to claim 6, Yamazaki teaches wherein the resonator includes:
a base (21) with at least two vibration arms (22) each having a stationary end coupled to the base and an open end configured for a bending vibration (paragraph 54), and
wherein the at least two vibration arms correspond to the plurality of vibration regions, respectively (paragraph 60).
As to claim 9, Yamazaki teaches wherein the resonator is configured such that contour vibration of the piezoelectric film is dependent on a voltage applied to the piezoelectric film (paragraph 62).


As to claim 12, Naito wherein the insulating film (105) comprises at least one of silicon nitride (paragraph 117), aluminum nitride, silicon dioxide, diamond, and sapphire.
As to claim 13, Yamazaki teaches wherein the insulating film is a multilayer structure (30 and 31) comprising a layer having a low dielectric constant material (silicon oxide has low dielectric constant, paragraphs 73 and 74).  Naito teaches forming an insulating layer, where silicon oxide or silicon nitride can be used (paragraph 117).
As to claim 14, Naito wherein the high thermal conductivity material is aluminum nitride, Silicon nitride (paragraph 117), diamond, or sapphire.
As to claim 15, Yamazaki teaches a resonance (fig 1a-1c and 6) comprising:
a substrate (10);
an insulating film (30) disposed on the substrate;
a plurality of vibration regions (22) each disposed on the insulating film and including lower electrodes (42) disposed on the insulating film, a piezoelectric film (43) disposed on the lower electrodes, and an upper electrode (44) disposed on the piezoelectric film (paragraph 58), with at least one lower electrode of the lower electrodes having an electric potential that differs from an electric 
Yamazaki does not teach grounding the substrate.
Naito teaches forming a vibration device (fig 1a) with the substrate (106) including a ground terminal for grounding the substrate (paragraph 89).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the resonator device taught in Yamazaki with the substrate grounding taught in Naito in order to reduce noise in resonator circuit.
As to claim 16, Yamazaki teaches wherein the substrate is a semiconductor substrate (paragraph 52).
As to claim 18, Yamazaki teaches wherein the resonator includes:
a base (21) with at least two vibration arms (22) each having a stationary end coupled to the base and an open end configured for a bending vibration (paragraph 54), and
wherein the at least two vibration arms correspond to the plurality of vibration regions, respectively (paragraph 60).

Claims 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Naito and Ouchi et al (Pub 2004/0095046, further referred to as Ouchi).
As to claim 7, this claim is dependent on claims 1 and 6, the rejection of which is discussed above.
The combination of Yamazaki and Naito does not teach the upper electrode extends substantially an entire surface of the vibration arm from the open end.
Ouchi teaches a vibrating circuit (fig 10B), where the vibrator comprises arms (2 and 3) wherein the at least two vibration arms each comprise a respective upper electrode (66 and 67)  that extends along substantially an entire surface of the respective vibration arm from the open end (paragraph 178).  
As to claim 8, Ouchi teaches wherein each respective upper electrode extends on a surface of the base (4) and comprises a width substantially the same as a width of the upper electrode on the respective vibration arm (paragraph 180-182).
As to claim 19, Ouchi teaches a vibrating circuit (fig 10B), where the vibrator comprises arms (2 and 3) wherein the at least two vibration arms each comprise a respective upper electrode (66 and 67)  that extends along substantially an entire surface of the respective vibration arm from the open end (paragraph 178).  
As to claim 20, Ouchi teaches wherein each respective upper electrode extends on a surface of the base (4) and comprises a width substantially the same as a width of the upper electrode on the respective vibration arm (paragraph 180-182).
Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849